DETAILED ACTION
This action is responsive to the application No. 17/174,190 filed on February 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The application filed on 02/11/2021 has been entered.  Accordingly, pending in this Office action are claims 1-16.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2010/0207225) in view of Kim (US 2019/0157329).

Regarding Claim 1, Masuda (see, e.g., Fig. 3 and Annotated Fig. 3), teaches an image sensing device comprising:
an array of sensor pixels P to detect incident light to output pixel signals indicative of an image of the incident light H1 (see, e.g., pars. 0061, 0070, 0087);5
color filters 51 respectively formed over the sensor pixels P to filter light incident to the sensor pixels P, respectively (see, e.g., par. 0078); and
one or more optical grid structures GS disposed between adjacent color filters 51,
wherein each of the one or more optical grid structures 10GS comprises:
a layer 41 formed between the color filters 51; and
a first capping film Es structured to cover the layer 41 and having an open area OA formed over the layer 41 and connected 42 to an outside OC of the color filters 51.  
Masuda is silent with respect to the claim limitation that the layer 41 is an air layer.
Kim (see, e.g., Fig. 6), in similar image sensors to those of Masuda, on the other hand, teaches an air layer AG that may reduce or prevent light incident upon the first, second, third, and fourth color filters 130, 230, 330, and 430 from being reflected or diffused laterally.  For example, the air gaps AG may reduce or prevent light incident upon the first color filter 130 and then reflected or diffused at the interface between the first color filter 130 and the lower planarization film 120 from infiltrating into other unit pixels P.  That is, the air gaps AG may reduce or minimize crosstalk between the unit pixels P (see, e.g., pars. 0042, 0071).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Masuda’s device, an air layer, as taught by Kim, to reduce or prevent crosstalk between the unit pixels P.

Regarding Claim 2, Masuda and Kim teach all aspects of claim 1.  Masuda (see, e.g., Fig. 3 and Annotated Fig. 3), teaches that the width of the open area OA is smaller than that of the layer 41, and Kim teaches an air layer AG to reduce or prevent crosstalk between the unit pixels P.

2029151355746.1U.S. Patent ApplicationAttorney Docket No. 088453-8354.US0051020Regarding Claim 9, Masuda and Kim teach all aspects of claim 1.  Kim (see, e.g., Fig. 6), teaches that the first capping film 140 is formed of ultra-low temperature oxide (see, e.g., Kim, par. 0065).  

Regarding Claim 10, Masuda and Kim teach all aspects of claim 1.  Kim (see, e.g., Fig. 6), teaches that a refractive index of the first capping film 140 is higher than that of the air layer AG (see, e.g., par. 0065) and30151355746.1U.S. Patent ApplicationAttorney Docket No. 088453-8354.US00 lower than that of the color filter 130/230 abutting on the optical grid structure R1 (see, e.g., par. 0066).  

Regarding Claim 11, Masuda and Kim teach all aspects of claim 1.  Kim (see, e.g., Fig. 6), teaches that the optical 5grid structure further comprises a metal layer 180 disposed under the air layer AG (see, e.g., Kim, par. 0107).  

Regarding Claim 12, Masuda and Kim teach all aspects of claim 11.  Masuda (see, e.g., Fig. 3 and Annotated Fig. 3), teaches that the width of the metal layer 31 is larger than that of the open area OA.  

Regarding Claim 13, Masuda (see, e.g., Figs. 2, 3 and Annotated Fig. 3), teaches an image sensing device comprising:
a semiconductor substrate 101 comprising a first photo-electric conversion element 21 of a first pixel P and a second photo-electric conversion element 21 of a second pixel P adjacent to the first pixel P, the 15first and second photo-electric conversion element 21 structured to detect incident light H1 to output pixel signals indicative of an image of the incident light H1 (see, e.g., pars. 0061, 0070, 0077, 0087);
a first color filter 51 and a second color filter 51 disposed over the first and second photo-electric conversion elements 21, respectively, and 20adjacent to each other (see, e.g., par. 0078); and
an optical grid structure GS disposed between the first and second color filters 51,
wherein the optical grid structure GS comprises:
a layer 41 formed between the first and second color filters 51; and
a first capping film Es structured to cover the layer 41 and having an open area OA formed over the layer 41 and connected 42 to an outside OC of the first and second color filters 51.  
Masuda is silent with respect to the claim limitation that the layer 41 is an air layer.
Kim (see, e.g., Fig. 6), in similar image sensors to those of Masuda, on the other hand, teaches an air layer AG that may reduce or prevent light incident upon the first, second, third, and fourth color filters 130, 230, 330, and 430 from being reflected or diffused laterally.  For example, the air gaps AG may reduce or prevent light incident upon the first color filter 130 and then reflected or diffused at the interface between the first color filter 130 and the lower planarization film 120 from infiltrating into other unit pixels P.  That is, the air gaps AG may reduce or minimize crosstalk between the unit pixels P (see, e.g., pars. 0042, 0071).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Masuda’s device, an air layer, as taught by Kim, to reduce or prevent crosstalk between the unit pixels P.

Regarding Claim 14, Masuda and Kim teach all aspects of claim 13.  Kim (see, e.g., Fig. 6), teaches that the optical 5grid structure further comprises a metal layer 180 disposed under the air layer AG (see, e.g., Kim, par. 0107).

Regarding Claim 15, Masuda and Kim teach all aspects of claim 14.  Kim (see, e.g., Fig. 6), teaches that the width of the metal layer 180 is larger than that of the air layer AG, and Masuda (see, e.g., Fig. 3 and Annotated Fig. 3), teaches that the width of the layer 41 is larger than that of the open area OA.

    PNG
    media_image1.png
    566
    727
    media_image1.png
    Greyscale

15Allowable Subject Matter
Claims 3-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

101520Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814